In this matter the recommendation of the Judicial Tenure Commission and the respondent’s consent to entry of an order of discipline are considered and it is hereby ordered that the Honorable Virginia A. Sobotka is hereby publicly censured and that she be suspended from her judicial duties, with pay, for a period of two months after the date of certification of this order. It is further ordered that as a condition of her reinstatement Judge Sobotka shall forfeit a sum equal to two months of her judicial salary. It is further ordered that for a period of six months after her reinstatement Judge Sobotka’s performance shall be supervised under terms and conditions to be established by the Judicial Tenure Commission.